 Case: 3:17-cr-00182-WHR Doc #: 48 Filed: 07/26/21 Page: 1 of 1 PAGEID #: 416



                         IN UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO




UNITED STATES OF AMERICA


              vs                                              Case No. 3:17-CR-182



CHRISTOPEHR PAUL MURPHY



                    ORDER TERMINATING SUPERVISED RELEASE




       On March 6,2019,the above named was sentenced to twelve(12)months and one(1)day

imprisonment followed by a three(3) year term of Supervised Release. The Defendant on July

15, 2021, filed an Unopposed Motion for Early Termination of Supervised Release (doc. 47)

requesting the termination ofhis remaining imserved term of Supervised Release.

       Based upon the position of the U.S. Probation Department, no objection from the

Government, and for good cause shown. Defendant's motion (doc. 47) is GRANTED. It is

hereby ordered that the Defendant, Christopher Paul Murphy, be discharged from Supervised

Release and that the proceedings in the case be terminated.

       IT IS SO ORDERED.




Dated: July 21,2021
                                        Walter H. Rice, Judge
                                        United States District Court
